Citation Nr: 1636025	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1948 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic lower back disability is reasonably shown to have been incurred due to injury in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for a lower back disability is warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends, in essence, that he has a chronic lower back disability that was incurred in service and has persisted since.  The evidence of record, including VA treatment records, hearing testimony, and lay statements, shows that he has diagnoses of chronic low back pain.  

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis of a back disability.  On September 1952 service separation examination, the spine was normal on clinical evaluation; it was noted that the Veteran injured his left knee in a fall in November 1950 while he was on overseas duty in Korea.

The postservice medical evidence reflects the Veteran's report of undergoing a lumbar laminectomy in the 1960s.  A May 1993 thoracic spine X-ray showed moderate osteophytosis.  VA treatment records through 2010 include reports of intermittent aches and pains in the lower back.  Private treatment records were unavailable for review as they had already been destroyed.

At the May 2016 Board hearing, the Veteran testified that he injured his back while he was stationed in Korea, when he slipped in a riverbed and landed on his back on a boulder.  He testified that he was issued pain pills at the dispensary and assigned to light duty; he was on light duty for the rest of his service in Korea.  He testified that his back continued to hurt occasionally throughout his service.  He testified that his back began hurting again three or four years after service, and he had a laminectomy in 1956.  He testified that he then underwent a lumbar fusion in 1961.  

It is not in dispute that the Veteran has a chronic lower back disability.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  He has submitted lay statements and testimony supporting that his chronic lower back disability was first manifested in service; the Board finds the statements and testimony highly credible as they correlate with reports and findings noted in service and thereafter.  The Board finds the Veteran's contention that he has had a lower back problem ever since service plausible and credible.  There is nothing in the record that directly contradicts his accounts.    

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran has a chronic lower back disability that became manifest in service and, as shown by VA and private treatment records, credible lay testimony, and VA diagnosis, has persisted to the present time.  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for a lower back disability is warranted.


ORDER

Service connection for a lower back disability is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


